— Judgment unanimously affirmed. Memorandum: The court properly denied defendant’s motion to suppress cocaine seized from defendant because the investigating officer saw the cocaine in plain view, from a public sidewalk, as defendant was passing it to a passenger in the vehicle in which defendant was seated (see, People v Saglimbeni, 95 AD2d 141, 143). (Appeal from Judgment of Supreme Court, Monroe County, Mark, J. — Criminal Possession Controlled Substance, 2nd Degree.) Present — Callahan, A. P. J., Denman, Green, Pine and Davis, JJ.